DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 7, and 19 are objected to because of the following informalities:
In claim 2, “historical interaction data; associating the historical” should read “historical interaction data; and associating the historical”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman (U.S. Patent Application Publication No. 2015/0046909) in view of Cohen (U.S. Patent Application Publication No. 2018/0004807).
Regarding claim 1, Ligman discloses a method for test, comprising:
analyzing historical interaction data of a user, to obtain an analysis result ([0035]);
the analysis result is used for representing the historical interaction data from a plurality of dimensions (method invocations and relevant responses, [0035]);
associating the historical interaction data with the analysis result used for representing the historical interaction data from the plurality of dimensions, to obtain associated data (which aggregates all of the logged method invocations and relevant responses, in the disablement step 434. All logged data is aggregated in an aggregation step 560. Optionally, the logged data can be compressed and/or encrypted in a compression/encryption step 570. The system library 112 then sends (in a sending step 580) the logged data to the server 120, which catalogs all the logged data (e.g., in the recording log 125) and generates script compiler templates (based on the data encoded in the human-readable action-description language from the compiler 115 and modified by the developer) from the aggregated contents, [0035]);
generating test data based on the historical interaction data in the associated data and the analysis result representing the historical interaction data from at least one dimension (generates script compiler templates (based on the data encoded in the human-readable action-description language from the compiler 115 and modified by the developer) from the aggregated contents, [0035]); and
testing by utilizing the test data, to obtain a test result (The testable application 114 is then re-executed in a playback phase based on the recorded interactions of the tester with the system, [0035]).
Ligman does not expressly disclose a method for map retrieval test,
analyzing historical interaction data of a user and an electronic map, to obtain an analysis result, or
testing retrieval of the electronic map by utilizing the test data, to obtain a test result.
Cohen teaches that it was known in the art to have a method for map retrieval test ([0015, 0020, 0040]),
analyzing historical interaction data of a user and an electronic map, to obtain an analysis result (This single value may be tested against a user filter to yield a simple yes-or-no answer as to whether the dimension will exclude a POI, [0015], In an example, the search engine 120 is to limit its search to segments that have a dimension set member that conforms to the dimension selector. In this example, the search engine efficiency may be increased as it is generally more efficient to index a dimension than determine whether a POI is within a geographic area. Thus, only relevant geographic segments are tested to determine whether or not they contain a POI in the search results, [0020], the offline component may track and integrate user specific interaction data based on historical interactions between the user and the system, [0040]), and
testing retrieval of the electronic map by utilizing the test data, to obtain a test result ([0015, 0020, 0040]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Ligman by including the map retrieval test as taught by Cohen.
One of ordinary skill would have been motivated to make the combination, in order to help users without costly collaboration or data manipulation ([0010], Cohen).
Regarding claim 2, Ligman discloses wherein obtaining the associated data, comprises:
acquiring feature information in the historical interaction data ([0035]); and
associating the historical interaction data with the analysis result by utilizing the feature information, to obtain the associated data ([0035]).



Regarding claim 5, Cohen discloses wherein the dimension comprises: at least one of accuracy requirement of the user for the search result, a manner in which the user determines the search result, a geographic position and an industry category of the search result, and a search result presented by an electronic map ([0015, 0020]).
Regarding claim 6, Cohen discloses wherein the dimension comprises: at least one of accuracy requirement of the user for the search result, a manner in which the user determines the search result, a geographic position and an industry category of the search result, and a search result presented by an electronic map ([0015, 0020]).
Claim(s) 9, 10, 13, and 14 is(are) the system implementation which implement(s) the method of claim(s) 1, 2, 5, and 6 and is(are) rejected on the same grounds as claim(s) 1, 2, 5, and 6.
Claim(s) 17 and 18 is(are) the computer implemented medium containing instructions which implement the method of claim(s) 1 and 2, and is(are) rejected on the same grounds as claim(s) 1 and 2.
Claim(s) 3, 7, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligman in view of Cohen, as applied to claims 2 and 10 above, and further in view of Kadowaki (U.S. Patent Application Publication No. 2012/0271848).
Regarding claim 3, Ligman as modified by Cohen discloses the system as set forth above.
Ligman does not expressly disclose wherein the historical interaction data is recorded in a uniform resource locator (URL);
the method further comprises: acquiring the historical interaction data from the URL;
acquiring the analysis result associated with the historical interaction data again by utilizing the feature information in the historical interaction data; and
regenerating test data used for testing the electronic map, based on the historical interaction data in the associated data and the analysis result representing the historical interaction data from at least one dimension.
Kadowaki teaches that it was known in the art wherein the historical interaction data is recorded in a uniform resource locator (URL) ([0026, 0029, 0030, 0032, 0041]);
the method further comprises: acquiring the historical interaction data from the URL ([0026, 0029, 0030, 0032, 0041]);
acquiring the analysis result associated with the historical interaction data again by utilizing the feature information in the historical interaction data ([0026, 0029, 0030, 0032, 0041]); and
regenerating test data used for testing the electronic map, based on the historical interaction data in the associated data and the analysis result representing the historical interaction data from at least one dimension ([0026, 0029, 0030, 0032, 0041]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the system of Ligman as modified by Cohen by including the URL acquisition as taught by Kadowaki.
One of ordinary skill would have been motivated to make the combination, so that frequently used map tiles need not be repeatedly generated by the map generation server ([0026], Kadowaki).
Regarding claim 7, Cohen discloses wherein at least one of accuracy requirement of the user for the search result, a manner in which the user determines the search result, a geographic position and an industry category of the search result, and a search result presented by an electronic map ([0015, 0020]).
Claim(s) 11 and 15 is(are) the system implementation which implement(s) the method of claim(s) 3 and 7 and is(are) rejected on the same grounds as claim(s) 3 and 7.
Claim(s) 19 is(are) the computer implemented medium containing instructions which implement the method of claim(s) 3, and is(are) rejected on the same grounds as claim(s) 3.

Allowable Subject Matter
Claims 4, 8, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113